DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed November 2, 2021 has been entered. Claims 1-30 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 112(b) rejections previously set forth in the Final Office Action mailed September 21, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-11, 22-24, and 26-30 are drawn to a method which is within the four statutory categories (i.e., a process), and Claims 12-21 and 25 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-30 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 12, 22, and 25:
Claims 1, 12, 22, and 25 are drawn to an abstract idea without significantly more. The claims recite receiving, by the election office system from the voter device, a request for the voting ballot for the election, part or all of voter identification (ID) information associated with a first mobile identification credential (MIC), which the voter device received from a first authorizing party system (a first APS) having electronically provisioned the first MIC and associated part or all of voter ID information onto the voter device, and consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system, the first APS being a separate system from the election office system and having verified the part or all of voter ID information before the election office system receives from the voter device the request for the voting ballot for the election, the part or all of voter ID information which has been verified by the first APS to be provided to the election office system as verified part or all of voter ID information; using, by the election office system, the verified part or all of voter ID information associated with the first MIC, to verify or not verify an identity of the voter; granting, by the election office system, the request to provide the voting ballot to the voter if the identity of the voter is verified; denying, by the election office system, the request to provide the voting ballot to the voter if the identity of the voter is not verified; and the voter device sending, to the election office system, a request to provide the voting ballot to the voter; the voter device receiving, from the voter, consent to release the part or all of voter identification (ID) ID information associated with the first MIC as consented part or all of voter ID information, (i) the voter device sending, to the election office system, the consented part or all of voter ID information, or (ii) the first APS sending, to the election office system, the consented part or all of voter ID information as verified part or all of voter ID information associated with the first MIC. 
Under the Step 2A Prong One, the limitations of receiving, by the election office from the voter, a request for the voting ballot for the election, part or all of voter identification (ID) information associated with a first identification credential (IC), which the voter received from a first authorizing party (a first AP) having provisioned the first MIC and associated part or all of voter ID information onto the voter, and consented data indication which indicates the part or all of voter ID information that is authorized by the voter for release by the first AP to the election office, the first AP being a separate from the election office and having verified the part or all of voter ID information before the election office receives from the voter the request for the voting ballot for the election, the part or all of voter ID information which has been verified by the first AP to be provided to the election office as verified part or all of voter ID information; using, by the election office, the verified part or all of voter ID information associated with the first MIC, to verify or not verify an identity of the voter; granting, by the election office, the request to provide the voting ballot to the voter if the identity of the voter is verified; denying, by the election office, the request to provide the voting ballot to the voter if the identity of the voter is not verified; and the voter sending, to the election office, a request to provide the voting ballot to the voter; the voter receiving, from the voter, consent to release the part or all of voter identification (ID) ID information associated with the first MIC as consented part or all of voter ID information, (i) the voter sending, to the election office, the consented part or all of voter ID information, or (ii) the first AP sending, to the election office, the consented part or all of voter ID information as verified part or all of voter ID information associated with the first MIC, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and/or Mental Processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, but for the “system”, “device”, “mobile identification credential (MIC)”, “electronically provisioned” language, “receiving a request”, “using”, “granting”, “denying”, “sending a request”, “receiving consent”, “sending the consented part or all of voter ID information” in the context of this claim encompass the human activity or mental processes. The series of steps belong to a typical interactions between people (including social activities, teaching, and following rules or instructions) and/or a typical concepts performed in the human mind (including an observation, evaluation, judgment, opinion), because the parties including voter, election office, and authorizing party interact and exchange data such as request and voter ID information so as to grant or deny the request without technical details, and thus the series of steps can be performed manually and mentally. 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – system, device, mobile identification credential (MIC), electronical provisioning. The system, device, mobile identification credential (MIC), electronical provisioning are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The systems and device are configured to perform corresponding steps for the owners such as election office, authorizing party, and voter without adding technical details, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Also, the mobile identification credential (MIC) provisioned electronically by the authorization party (AP) is not recited with any more technical details, and thus the terms such as ‘mobile’ and ‘electronically’ may be interpreted as being covered by a manual or mental process. Since the additional elements are recited in a high-level of generality, the scope of right of the system and method is not different from that of conventional system or method, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-11, 13-21, 23-24, and 26-30:
Dependent claims 2-11, 13-21, 23-24, and 26-30 include additional limitations, for example, using an offline stored key of the first APS to verify that the part or all of voter ID information is trustworthy, receiving/sending a token, receiving voter ID information or a notification, receiving/sending an electronic document, receiving an authentication key, sending a request for voter eligibility information of the voter, receiving voter eligibility information, the request’s being a request to accept the electronic voting ballot, verifying the identity of the voter, sending a liveness check, receiving liveness check information, receiving input from the voter device to complete the voting ballot electronically, obtaining/verifying biometric information, allowing the voter to access the voting ballot electronically, the first APS’s being  Federal Government agency or state Department of Motor Vehicles (DMV), the first MIC’s being biographic or biometric information, authenticating an identity of the voter or the voter device, verifying voter ID information, copying the first MIC and associated voter ID information to the voter device, and securely provisioning the first MIC and associated voter ID information onto the voter device, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-11, 13-21, 23-24, and 26-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-18, 20-22 and 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (US 2014/0207537 A1; hereinafter Joyce) in view of Carr et al. (US 2004/0158724 A1; hereinafter Carr), and in further view of Kenyon et al. (US 2020/0034553 A1; hereinafter Kenyon).
With respect to claims 1 and 12:
	Joyce teaches A method for a voter having a voter device to request a voting ballot for an election from an election office having an election office system, the method comprising: (See at least Joyce: Abstract)
An election office system for processing a request for a voting ballot for an election from a voter device of a voter, the election office system comprising a computer programmed to: (See at least Joyce: Abstract)
receiving, by the election office system from the voter device, a request for the voting ballot for the election, (By disclosing, the self-serve kiosk 30 (election office system) may also allow the voter to receive a ballot on user equipment 20C (voter device) and/or allow the user to request a printer ballot. See at least Joyce: [0012]-[0013] & [0011])
part or all of voter identification (ID) information associated with a first mobile identification credential (MIC),... (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. In addition, the potential voter/user may enter a code contained in the mailing from the board of elections, access a server, such as a web server, to obtain a token 66, which may be downloaded to user equipment 20C. See at least Joyce: [0013], [0027] & [0016])
the first APS having verified the part or all of voter ID information before the election office system receives from the voter device the request for the voting ballot for the election, (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027] & [0013])
the part or all of voter ID information which has been verified by the first APS to be provided to the election office system as verified part or all of voter ID information; (By disclosing, the voter registration repository 220 may be used as a repository containing records of voters who may vote at system 100. See at least Joyce: [0029] & [0027])
using, by the election office system, the verified part or all of voter ID information associated with the first MIC, to verify or not verify an identity of the voter; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. See at least Joyce: [0013])
granting, by the election office system, the request to provide the voting ballot to the voter if the identity of the voter is verified; and (By disclosing, if authorized, the self-serve kiosk 30 may also determine the correct ballot (e.g., with the appropriate selections on the ballot) for the voter, and/or direct the voter to a voting booth, such as stations 20A-B. See at least Joyce: [0013])
denying, by the election office system, the request to provide the voting ballot to the voter if the identity of the voter is not verified. (As stated above, the voter must be verified to vote. Otherwise, the voter is rejected. See at least Joyce: [0013])
	However, Joyce does not teach a first authorizing party system (a first APS) having electronically provisioned the first MIC and associated part or all of voter ID information onto the voter device, and that the election office system also receives, from the voter device, “consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system”.
Carr, directed to digital watermarking for identification documents and thus in the same field of endeavor, teaches 
...a first authorizing party system (a first APS) having electronically provisioned the first MIC and associated part or all of voter ID information onto the voter device, and (By disclosing, a voting system interfaces (electronically provisioned) with a division of motor vehicles (DMV) database to match extracted identifiers with corresponding driver's license identifiers. See at least Carr: [0047]-[0048] & [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Express Voting teachings of Joyce to incorporate the digital watermarking for identification documents teachings of Carr for the benefit of using a computer for voting, as well as providing a secure voting approach. (See at least Carr: [0050])
However, Joyce and Carr do not teach that the election office system also receives, from the voter device, “consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system”.
	Kenyon, directed to system and method for registering multi-party consent and thus in the same field of endeavor, teaches 
receiving... consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system. (By disclosing, a consent token is generated each time consent is granted and shared with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0091]-[0092] & [0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce and Carr to incorporate the system and method for registering multi-party consent teachings of Kenyon for the benefit of access control measures and privacy-preserving features. (See at least Kenyon: [0014], [0016] & [0091])
With respect to claim 22:
	Joyce teaches A method for a voter having a voter device to submit a completed voting ballot for an election to an election office having an election office system, the method comprising:  (See at least Joyce: Abstract)
	receiving, by the election office system from the voter device, a request to submit the completed voting ballot for the election, (By disclosing, voting stations 20A-B may be used by voters to perform select choices for contests on the ballots; and/or submit the selections so that they can be counted at the voting stations 20A-B and/or polling server. See at least Joyce: [0014], [0018], [0023] & [0032])
part or all of voter identification (ID) information associated with a first mobile identification credential (MIC), ... (As stated above with respect to claim 1, see at least Joyce: [0013], [0027] & [0016])
the first APS having verified the part or all of voter ID information before the election office system receives from the voter device the request to submit the completed voting ballot for the election, (As stated above with respect to claim 1, see at least Joyce: [0027] & [0013])
the part or all of voter ID information which has been verified by the first APS to be provided to the election office system as verified part or all of voter ID information; (As stated above with respect to claim 1, see at least Joyce: [0029] & [0027])
using, by the election office system, the verified part or all of voter ID information associated with the first MIC, to verify or not verify an identity of the voter; (As stated above with respect to claim 1, see at least Joyce: [0013])
accepting, by the election office system, the completed voting ballot electronically from the voter device if the identity of the voter is verified; and (By disclosing, the self-service kiosk 30 may ask the user of user equipment 20C to provide additional information, such as a thumb print, birth date, and the like to comply with the two-factor authentication. See at least Joyce: [0034] & [0013])
rejecting, by the election office system, the completed voting ballot electronically from the voter device if the identity of the voter is not verified. (As stated above, see at least Joyce: [0034] & [0013])
However, Joyce does not teach a first authorizing party system (a first APS) having electronically provisioned the first MIC and associated part or all of voter ID information onto the voter device, and consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system.
Carr, directed to digital watermarking for identification documents and thus in the same field of endeavor, teaches 
...a first authorizing party system (a first APS) having electronically provisioned the first MIC and associated part or all of voter ID information onto the voter device, and (By disclosing, a voting system interfaces (electronically provisioned) with a division of motor vehicles (DMV) database to match extracted identifiers with corresponding driver's license identifiers. See at least Carr: [0047]-[0048] & [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Express Voting teachings of Joyce to incorporate the digital watermarking for identification documents teachings of Carr for the benefit of using a computer for voting, as well as providing a secure voting approach. (See at least Carr: [0050])
However, Joyce and Carr do not teach that the election office system also receives, from the voter device, “consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system”.
	Kenyon, directed to system and method for registering multi-party consent and thus in the same field of endeavor, teaches 
receiving... consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system. (By disclosing, a consent token is generated each time consent is granted and shared with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0091]-[0092] & [0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce and Carr to incorporate the system and method for registering multi-party consent teachings of Kenyon for the benefit of access control measures and privacy-preserving features. (See at least Kenyon: [0014], [0016] & [0091])
With respect to claim 25:
	Joyce teaches A system for conducting an election comprising: (See at least Joyce: Abstract)
a first authorizing party system (a first APS), a voter device of a voter, and an election office system used by an election office to process a request for a voting ballot for an election from the voter device, the election office system including an election office computer programmed to perform operations according to election office instructions, the voter device including a voter computer programmed to perform operations according to voter instructions, ... (As stated above with respect to claim 1, see at least Joyce: [0011]-[0013] & [0027]; Fig. 1)
the first APS including an APS computer programmed to perform operations according to APS instructions, (See at least Joyce: [0018] & [0037])
the voter device sending, to the election office system, a request to provide the voting ballot to the voter; (By disclosing, the self-serve kiosk 30 (election office system) may also allow the voter to receive a ballot on user equipment 20C (voter device) and/or allow the user to request a printer ballot. See at least Joyce: [0012]-[0013] & [0022])
..., the first APS having verified the [consented] part or all of voter ID information before the voter device sends to the election office system the request for the voting ballot; ... (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027] & [0013])12 of 23Docket No.: DHS-0203US0 1 U.S. Application No.: 17/228,274 
the election office system using the verified part or all of voter ID information associated with the first MIC to verify or not verify an identity of the voter; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. See at least Joyce: [0013])
the election office system granting the request to provide the voting ballot to the voter if the identity of the voter is verified; and (By disclosing, if authorized, the self-serve kiosk 30 may also determine the correct ballot (e.g., with the appropriate selections on the ballot) for the voter, and/or direct the voter to a voting booth, such as stations 20A-B. See at least Joyce: [0013])
the election office system denying the request to provide the voting ballot to the voter if the identity of the voter is not verified.  (As stated above, the voter must be verified to vote. Otherwise, the voter is rejected. See at least Joyce: [0013])
However, Joyce does not teach ...the first APS having electronically provisioned a first mobile identification credential (MIC) and associated part or all of voter identification (ID) information onto the voter device, ...the voter device receiving, from the voter, consent to release the part or all of voter ID information associated with the first MIC as consented part or all of voter ID information, and ...(i) the voter device sending, to the election office system, the consented part or all of voter ID information, and the first APS verifying the part or all of voter ID information associated with the first MIC as verified part or all of voter ID information associated with the first MIC, or (ii) the first APS sending, to the election office system, the consented part or all of voter ID information as verified part or all of voter ID information associated with the first MIC.
Carr, directed to digital watermarking for identification documents and thus in the same field of endeavor, teaches the first APS having electronically provisioned a first mobile identification credential (MIC) and associated part or all of voter identification (ID) information onto the voter device, (By disclosing, a voting system interfaces (electronically provisioned) with a division of motor vehicles (DMV) database to match extracted identifiers with corresponding driver's license identifiers. See at least Carr: [0047]-[0048] & [0050])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Express Voting teachings of Joyce to incorporate the digital watermarking for identification documents teachings of Carr for the benefit of using a computer for voting, as well as providing a secure voting approach. (See at least Carr: [0050])
However, Joyce and Carr do not teach ...the voter device receiving, from the voter, consent to release the part or all of voter ID information associated with the first MIC as consented part or all of voter ID information, and ...(i) the voter device sending, to the election office system, the consented part or all of voter ID information, and the first APS verifying the part or all of voter ID information associated with the first MIC as verified part or all of voter ID information associated with the first MIC, or (ii) the first APS sending, to the election office system, the consented part or all of voter ID information as verified part or all of voter ID information associated with the first MIC.
	Kenyon, directed to system and method for registering multi-party consent and thus in the same field of endeavor, teaches 
...the voter device receiving, from the voter, consent to release the part or all of voter ID information associated with the first MIC as consented part or all of voter ID information, (By disclosing, a medical provider may issue an explicit request under HIPAA, either by email (the user may read and respond to the email using a user device), or by asking a patient to sign and confirm an electronic form in the doctor's office, or by checking a box in an online form, etc. See at least Kenyon: [0009], [0016] & [0092])
...(i) the voter device sending, to the election office system, the consented part or all of voter ID information, and the first APS verifying the part or all of voter ID information associated with the first MIC as verified part or all of voter ID information associated with the first MIC, or (ii) the first APS sending, to the election office system, the consented part or all of voter ID information as verified part or all of voter ID information associated with the first MIC. (As stated above, and by further disclosing, before each consent vote, the pseudonymized ID may be verified via the blockchain. In addition, a consent token is generated each time consent is granted and shared with the relevant entities. See at least Kenyon: [0091]-[0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce and Carr to incorporate the system and method for registering multi-party consent teachings of Kenyon for the benefit of access control measures and privacy-preserving features. (See at least Kenyon: [0014], [0016] & [0091])
With respect to claims 3 and 13:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from the voter device, a token as a received token specifying the part or all of voter ID information which the voter has consented to release to the election office system; (By disclosing, a consent token is generated each time consent is granted and shared (received) with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0092])
sending, by the election office system to the first APS, the received token, which is to be verified by the first APS with another token sent from the voter device to the first APS; (By disclosing, a consent token is generated each time consent is granted and shared (sending) with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0092])
when the tokens are received by the first APS within a preset timeframe and are verified by the first APS, receiving, by the election office system from the first APS, the part or all of voter ID information as the verified part or all of voter ID information; and (As stated above, and by further disclosing, the right of access or the consent may expire in a certain period. See at least Kenyon: [0092])
when the tokens are not received by the first APS within the preset timeframe or are not verified by the first APS, receiving, by the election office system from the first APS, a notification to resubmit the request for ID information of the voter. (By disclosing, consent could be contingent on no change of state in PII, such that every update of such PII requires renewed consent. See at least Kenyon: [0088])
With respect to claims 4 and 14:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from the voter device, an electronic document as a received electronic document specifying the part or all of voter ID information which the voter has consented to release to the election office system; (As stated above with respect to claim 3 and by further disclosing, the token may be interpreted as an electronic document under the BRI. See at least Kenyon: [0092])
sending, by the election office system to the first APS, the received electronic document; (As stated above with respect to claim 3, see at least Kenyon: [0092])
when the received electronic document is verified by the first APS, receiving, by the election office system from the first APS, the part or all of voter ID information as the verified part or all of voter ID information; and (By disclosing, before each consent vote, the pseudonymized ID may be verified via the blockchain. In addition, a consent token is generated each time consent is granted and shared with the relevant entities. See at least Kenyon: [0091]-[0092])
when the received electronic document is not verified by the first APS, receiving, from by the election office system from the first APS, a notification to resubmit the request for ID information of the voter. (As stated above with respect to claim 3, see at least Kenyon: [0088])
With respect to claims 5 and 15:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from voter device, an electronic document as a received electronic document and the part or all of voter ID information which the voter has consented to release to the election office system; (As stated above with respect to claim 4, see at least Kenyon: [0092])
sending, by the election office system to the first APS, the received electronic document; (As stated above with respect to claims 3-4, see at least Kenyon: [0092])
when the received electronic document is verified by the first APS, receiving, by the election office system from the first APS, an authentication key to verify the part or all of voter ID information received from the voter device; and (By disclosing, various cryptographic operations may be used to derive an encryption key which may be used to encrypt the information that X has granted for Y to access. See at least Kenyon: [0092])
when the received electronic document is not verified by the first APS, receiving, by the election office system from the first APS, a notification to resubmit the request for ID information of the voter. (As stated above with respect to claims 3-4, see at least Kenyon: [0084])
With respect to claims 6 and 16:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Kenyon, in the same field of endeavor, further teaches further comprising: 
receiving, by the election office system from the voter device, the part or all of voter ID information which the voter has consented to release to the election office system; and (As stated above with respect to claim 5, see at least Joyce: [0092])
receiving, by the election office system from the first APS, an authentication key to verify the part or all of voter ID information received from the voter device, based on a request sent from the voter device to the first APS. (As stated above with respect to claim 5, see at least Joyce: [0092])
With respect to claims 7 and 17:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches further comprising: 
sending, by the election office system to the voter device, a request for voter eligibility information of the voter; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. See at least Joyce: [0013])
receiving, by the election office system, part or all of voter eligibility information associated with the first MIC which the voter device received from the first APS or a second MIC which the voter device received from a second APS, ..., and (By disclosing, the self-service kiosk 30 may ask the user of user equipment 20C to provide additional information, such as a thumb print, birth date, and the like to comply with the two-factor authentication. See at least Joyce: [0034], [0013], [0027] & [0016])
wherein the part or all of voter eligibility information has been verified by the second APS as verified part or all of voter eligibility information before the election office system sends to the voter device the request for the voter eligibility information; (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027] & [0013])
using, by the election office system, the verified part or all of voter eligibility information to verify or not verify voter eligibility of the voter; (As stated above with respect to claim 1, see at least Joyce: [0013])
granting the request, by the election office system, to provide the voting ballot to the voter, when the identity and the voter eligibility of the voter are verified; and (As stated above with respect to claim 1, see at least Joyce: [0013])
denying the request, by the election office system, to provide the voting ballot to the voter, when the identity or the voter eligibility of the voter is not verified. (As stated above with respect to claim 1, see at least Joyce: [0013])
Kenyon, in the same field of endeavor, further teaches 
...wherein the voter has consented to release the part or all of voter eligibility information to the election office system. (By disclosing, By disclosing, a consent token is generated each time consent is granted and shared with the relevant entities in a consent-token based access control scheme. See at least Kenyon: [0091]-[0092] & [0087])
With respect to claims 8 and 18:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
Joyce further teaches 
wherein the voting ballot requested is an electronic voting ballot, and (By disclosing, the holder may scan (e.g., read, receive, image, and the like) token 66 and then be directed to one of the voting stations 20A-B, handed a printed ballot, and/or provided with an electronic version of the ballot, which can be sent to user equipment 20C. See at least Joyce: [0017] & [0013])
wherein the request for the voting ballot includes a request to accept the electronic voting ballot which is completed by the voter from the voter device as a completed electronic voter ballot, the method further comprising: (By disclosing, voting stations 20A-B may be used by voters to perform select choices for contests on the ballots; and/or submit the selections so that they can be counted at the voting stations 20A-B and/or polling server. See at least Joyce: [0014], [0018], [0023] & [0032])
verifying the identity of the voter before granting the request, by the election office system, to accept the completed electronic voting ballot from the voter device. (By disclosing, the token 66 may be received prior to voting (before the election office system receives from the voter device the request for the voting ballot) by accessing a server, such as a website, where the potential voter/user may authenticate his or her identity and, in response, receive the token 66. See at least Joyce: [0027], [0032] & [0013])
With respect to claims 10 and 20:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches further comprising: 
receiving input from the voter device to complete the voting ballot electronically. (By disclosing, once selected, the voter may submit this vote to polling server 10 and/or the ballot box 290, so that it can be counted with the votes of others. See at least Joyce: [0031]-[0032])
With respect to claims 11 and 21:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches further comprising: 
obtaining biometric information, by the election office system, from the voter;... (By disclosing, example characteristics of the user include biometric characteristics, such as fingerprints. See at least Joyce: [0034] & [0016])
wherein granting the request from the voter to provide the voting ballot to the voter comprises allowing the voter to access the voting ballot electronically via a user interface with the election office system, and receiving input from the voter, via the user interface, to complete the voting ballot electronically. (As stated above with respect to claims 8 and 10, see at least Joyce: [0013], [0023] & [0031]-[0032])
Carr, in the same field of endeavor, further teaches 
...wherein the identity of the voter is verified when biometric information included in the verified part or all of voter ID information associated with the first MIC matches biometric information obtained from the voter by the election office system; and (By disclosing, if the biometric sample and the embedded sample match, and if the embedded age indicator is sufficient for the activity, the activity or transaction can proceed. See at least Carr: [0058] & [0062])
With respect to claim 24:
	Joyce, Carr, and Kenyon teach the method of claim 22, as stated above.
	Joyce further teaches further comprising: 
sending, by the election office system to the voter device, a submission receipt for receiving the request to submit the completed voting ballot. (By disclosing, once the bar code which represents the voter selections from the ballot is scanned, the selections may be submitted to polling server 10 to enable tabulation. In addition, the voter may receive a message (submission receipt), such as a text message, email, and the like, confirming that the vote selections were received by the terminal. See at least Joyce: [0024])
With respect to claim 26:
	Joyce, Carr, and Kenyon teach the method of claim 1, as stated above.
Joyce further teaches wherein the first APS is a Federal Government agency or state Department of Motor Vehicles (DMV). (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. In addition, the bar code may correspond to a bar code obtained from a Government Issue identification (ID) card, such as a driver's license. See at least Joyce: [0013] & [0016]-[0017])
With respect to claim 27:
	Joyce, Carr, and Kenyon teach the method of claim 1, as stated above.
Joyce further teaches wherein the first MIC is structured to securely and discretely store various fields comprising at least one of biographic information or biometric information of the voter. (By disclosing, the token 66 may comprise a bar code or other machine-readable indicators including RFID, a two-dimensional bar code, a biometric, a secret key, a subscriber identity card (or identity value therein) carried by user equipment 20C. See at least Joyce: [0016] & [0034])
Furthermore, Carr, in the same field of endeavor, teaches 
wherein the first MIC is structured to securely and discretely store various fields comprising at least one of biographic information or biometric information of the voter. (By disclosing, a driver's license is embedded with an identifier, which is used to link to additional information such as biometric. See at least Carr: [0052] & [0029]) 
With respect to claim 29:
	Joyce, Carr, and Kenyon teach the method of claim 1, wherein electronically provisioning the first MIC and associated part or all of voter ID information onto the voter device by the first APS comprises:, as stated above.
	Carr, in the same field of endeavor, further teaches 
authenticating an identity of the voter to provide the first MIC which is valid and authentic; (By disclosing, verifying an ability to vote may include identifying an eligible voter, verifying voter eligibility, identifying a registered voter, verifying residency or citizenship, anonymously identifying a voter, pointing to a voter identifier or account, etc. See at least Carr: [0047]-[0048])
verifying the associated part or all of voter ID information associated with the first MIC;... (By disclosing, verifying an ability to vote may include verifying residency or citizenship. See at least Carr: [0047]-[0048])
Joyce further teaches
...authenticating the voter device as a proper voter device belonging to the voter; and (By disclosing, when user equipment 20C accesses self-serve kiosk 30, self-serve kiosk 30 may authenticate the user equipment 20C (e.g., the identity of the holder of the user equipment 20C) to determine whether the user of user equipment 20C is authorized to vote. See at least Joyce: [0028] & [0016])
copying the first MIC and associated part or all of voter ID information to the voter device. (By disclosing, the holder may scan (e.g., read, receive, image, and the like) token 66. See at least Joyce: [0017])
With respect to claim 30:
	Joyce, Carr, and Kenyon teach the method of claim 1, as stated above.
Joyce further teaches wherein electronically provisioning the first MIC and associated part or all of voter ID information onto the voter device by the first APS comprises: 
securely provisioning the first MIC and associated part or all of voter ID information onto the voter device. (By disclosing, the user equipment 20C is only able to authenticate with self-serve kiosk 30 and receive a ballot 69 when links 50C-D are configured as short range links, such as Bluetooth and/or WiFi, to enhance security. See at least Joyce: [0035])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Carr and in further view of Kenyon, as applied to claim 1 above, and in still further view of Baldus (US 2007/0214357 A1; hereinafter Baldus).
With respect to claim 2:
	Joyce, Carr, and Kenyon teach the method of claim 1, as stated above.
However, Joyce, Carr, and Kenyon do not teach wherein the part or all of voter ID information is provided to the election office system as the verified part or all of voter ID information in offline mode by using an offline stored key of the first APS to verify that the part or all of voter ID information is trustworthy.
Baldus, directed to system and methods for efficient authentication of medical wireless Ad Hoc network nodes and thus in the same field of endeavor, teaches 
wherein the part or all of voter ID information is provided to the election office system as the verified part or all of voter ID information in offline mode by using an offline stored key of the first APS to verify that the part or all of voter ID information is trustworthy. (By disclosing, the authentication is mutually performed by a use of certified public keys which are issued to the first and second nodes by an offline certification authority preceding the establishment of the trusted portal. See at least Baldus: cl. 4; [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce, Carr, and Kenyon to incorporate the system and methods for efficient authentication of medical wireless Ad Hoc network nodes teachings of Baldus for the benefit of entity authentication. (See at least Baldus: [0004] & [0006])
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Carr and in further view of Kenyon, as applied to claims 1 and 12 above, and in still further view of Chabanne et al. (US 2020/0084039 A1; hereinafter Chabanne).
With respect to claims 9 and 19:
	Joyce, Carr, and Kenyon teach the method of claim 1 and the election office system of claim 12, as stated above.
	Joyce further teaches further comprising: 
	sending, by the election office system to the voter device, a request for a [liveness] check; (By disclosing, self-serve kiosk 30 may access a repository including voter registration information to authenticate that the voter is eligible to vote and/or vote in the precinct at which the voter is attempting to vote. See at least Joyce: [0013], [0027] & [0016])
receiving, (i) by the election office system, from the voter, [liveness] check information and evaluating the [liveness] check information to determine whether the [liveness] check is valid or invalid, or (ii) by the election office system from the first APS which has evaluated [liveness] check information received from the voter, a determination by the first APS as to whether the [liveness] check is valid or invalid; (By disclosing, the self-service kiosk 30 may ask the user of user equipment 20C to provide additional information, such as a thumb print, birth date, and the like to comply with the two-factor authentication. See at least Joyce: [0034] & [0013])
granting the request from the voter, by the election office system, to provide the voting ballot to the voter when the identity of the voter is verified and when the [liveness] check is valid; and (By disclosing, if authorized, the self-serve kiosk 30 may also determine the correct ballot (e.g., with the appropriate selections on the ballot) for the voter, and/or direct the voter to a voting booth, such as stations 20A-B. See at least Joyce: [0013])
denying the request, by the election office system, to provide the voting ballot to the voter when the identity of the voter is not verified or when the [liveness] check is invalid. (As stated above, the voter must be verified to vote. Otherwise, the voter is rejected. See at least Joyce: [0013])
However, Joyce, Carr, and Kenyon do not teach explicitly liveness check.
Chabanne, directed to method and system for electronic voting with biometric identification and thus in the same field of endeavor, teaches 
...liveness check. (By disclosing, the sensor BS is preferably configured to perform a liveness detection when acquiring biometric data, in order to detect potential identity theft during acquisition. See at least Chabanne: [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce, Carr, and Kenyon to incorporate the method and system for electronic voting with biometric identification teachings of Chabanne for the benefit of enhancing elections' security. (See at least Chabanne: [0007] & [0017])
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Carr and in further view of Kenyon, as applied to claim 22 above, and in still further view of Johnson (US 2008/0184037 A1; hereinafter Johnson).
With respect to claim 23:
	Joyce, Carr, and Kenyon teach the method of claim 22, as stated above.
However, Joyce, Carr, and Kenyon do not teach further comprising: sending, by the election office system to the voter device, an acceptance receipt for accepting the completed voting ballot after verifying the identity of the voter.
Johnson, directed to system and method for secured voting transactions and thus in the same field of endeavor, teaches further comprising: 
sending, by the election office system to the voter device, an acceptance receipt for accepting the completed voting ballot after verifying the identity of the voter. (By disclosing, a ballot acceptance notification 47 may also be transmitted to the voter from the data base computer, from the voting terminal, or from a voting precinct or district computer. See at least Johnson: [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce, Carr, and Kenyon to incorporate the system and method for secured voting transactions teachings of Johnson for the benefit of a secured electronic system and method. (See at least Johnson: Abstract)
Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Carr and in further view of Kenyon, as applied to claim 1 above, and in still further view of Kelts (US 20180012324 A1; already of record in IDS; hereinafter Kelts).
With respect to claim 28:
	Joyce, Carr, and Kenyon teach the method of claim 1, as stated above.
	Joyce further teaches wherein the first MIC comprises a [mobile] driver's license [(mDL)]. (By disclosing, the bar code may correspond to a bar code obtained from a Government Issue identification (ID) card, such as a driver's license. See at least Joyce: [0016])
	However, Joyce, Carr, and Kenyon do not teach explicitly a mobile driver's license (mDL).
Kelts, directed to communication flow for verification and identification check and thus in the same field of endeavor, further teaches ...a mobile driver's license (mDL). (By disclosing, the motor vehicle operator may use a mobile DL (mDL) during routine roadside stop initiated by law enforcement officers for secure privacy-preserving communication patterns that enhance information exchange between law enforcement and motor vehicle operators having a verified driver's license (DL) number. See at least Kelts: [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joyce, Carr, and Kenyon to incorporate the communication flow for verification and identification check teachings of Kelts for the benefit of facilitating the exchange of driver information for verification and identification check. (See at least Kelts: [0056] & [0060])

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument with respect to the 101 rejection that “This new combination of specific steps of evaluating information, calculating, manipulating data, and outputting results in an unconventional way to be used to grant or deny the request for a voting ballot, taken as a whole, produces an inventive concept that renders the claims patent eligible.” (Amendment, pp. 16-17), it is noted that the MIC is recited without technical details, such that the MIC may be treated like the voter ID, and the parties including the election office system, voter device, and first APS interact with one another and manipulate the information including MIC or voter ID without technical details. Since the elements such as MIC, voter ID, and APS are recited without technical details and the steps of evaluating, calculating, manipulating, and outputting can be performed manually, the claims do not provide improvements integrating the abstract idea into a practical application or significantly more. The limitation “electronically provisioned” without any details does not provide any technical improvement to sending or receiving of a piece of data like MIC or voter ID information. It is also noted that the limitations “part or all of voter identification (ID) information associated with a first mobile identification credential (MIC), a first authorizing party system (a first APS) having electronically provisioned the first MIC and associated part or all of voter ID information onto the voter device, and consented data indication which indicates the part or all of voter ID information that is authorized by the voter device for release by the first APS to the election office system, the first APS having verified the part or all of voter ID information before the election office system receives from the voter device the request for the voting ballot for the election, the part or all of voter ID information which has been verified by the first APS to be provided to the election office system as verified part or all of voter ID information” are recited so as to not limit the step of receiving a request or other steps, not contributing with respect to the 101 rejections. It is recommended to amend the limitations into at least four separate steps of provisioning, authorizing, verifying, and providing (refer to the underlined portions).
In response to applicant’s argument that “The token 66 is not a first MIC and associated part or all of voter ID information. Providing the token 66 to be received/downloaded by the user equipment 20C is not provisioning a first MIC and associated part or all of voter ID information onto the voter device,” it is noted that Joyce’s token 66 may be obtained prior to voting by accessing a server (first APS), where the potential voter may authenticate his or her identity. Therefore, the token 66 is not a piece of random number, for example, but is associated with the identity of the potential voter, part or all of voter ID information. (See at least Joyce: [0011]) 
In response to applicant’s argument that Kenyon, Baldus, Chabanne, and Johnson do not cure the deficiencies of Joyce, in that they also fail to teach or suggest patentable features, including a first APS that (i) has electronically provisioned a first MIC and associated part or all of voter ID information onto the voter device, it is noted that Carr, in the same field of endeavor, teaches that the voting system interfaces (electronically) with a division of motor vehicles (DMV) database. (See at least Carr: [0047]-[0048] & [0050])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jobmann (WO 2009009788 A1) teaches identity authentication and secured access systems, components, and methods, including digital driver’s license, state's department of motor vehicles or the federal government's social security administration, biometric, and that the insurance data is electronically transferred to the doctor's office records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAY C LEE/Examiner, Art Unit 3685